Citation Nr: 1747017	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  17-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1979, and from June 1981 to June 1983.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less.

2.  Service connected disability has not rendered the Veteran bedridden, helpless or housebound.  

3.  The Veteran is not service connected for a lung disability.

4.  The Veteran does not have a service connected disability rated as total and others rated as 60 percent. 


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a February 2016 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, private treatment records, lay statements, and evidence submitted by the Veteran has been obtained.  A May 2017 VA medical opinion was also obtained.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.





II.  Special Monthly Compensation

If the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the monthly compensation shall be $3,327.  38 U.S.C.A. § 1114 (l).  

The special monthly compensation provided by 38 U.S.C. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden, or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350 (b).

If the Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then the monthly compensation shall be $2,993.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114 (s).  

The following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

VA received VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in December, 2015.  The VA examination indicated that the Veteran requires assistance due to right lung adenocarcinoma.  The VA examination also indicated that the Veteran has help with meals and putting his medication out.  He only leaves the home to go to doctor's appointments.

The Veteran is service connected for left median nerve palsy secondary to venus malformation with postoperative residuals of a neuroma (50 percent), dysthymia associated with left median nerve palsy secondary to venus malformation with postoperative residuals of a neuroma (10 percent), tinnitus (10 percent), high frequency hearing loss of the left ear (0 percent), hemorrhoids (0 percent), and postoperative residuals of a neuroma associated with left median nerve palsy secondary to venus malformation with postoperative residuals of a neuroma (0 percent).  A total disability rating based on individual unemployability (TDIU)   was granted from April 05, 1990 under 38 C.F.R. § 4.16(a).

An April 2017 private treatment records from Norton, Virginia indicates that the Veteran has been receiving treatment for lung cancer.  He needs help with daily living.  The doctor opined that he needs a care giver.

The Veteran cancelled scheduled May 2017 audiometric and peripheral nerves VA examinations.

A VA medical opinion was obtained in May 2017.  The VA examiner reviewed the claims file and opined that it is less likely than not that there were any documented exposures to carcinogens during military service that contributed to the Veteran's lung cancer.  He opined that a nexus for service connection was not established.  There were no documented exposures to Agent Orange or any other documented carcinogens during the Veteran's military service.  He noted that smoking is a well documented risk factor for lung cancer. 

A May 2017 private treatment record from the Wellmont Cancer Center indicates that the Veteran currently has incurable stage IV cancer.  He needs assistance daily with many activities including bathing, getting dressed, preparing meals, cleaning house, and assistance going to and from the restroom.  He also cannot drive so he needs transportation to and from doctor appointments.  

A separate May 2017 private treatment record from a radiation oncologist from Southwest Virginia Cancer Center reports that the Veteran has stage IV terminal lung cancer, which is currently being treated with radiation therapy.

The Veteran's June 2017 VA Form 9 cites three private treatment records.  It requests SMC for "hardship."  


IV. Analysis

In this case, the Board is considering the issue of entitlement to SMC based upon the need for aid and attendance or based upon housebound status.  Each benefit is contingent upon the severity of service connected disability.

Based upon his December 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance and lay argument, the Veteran appears to assert the need for aid and attendance primarily due to non-service connected right lung adenocarcinoma.  Service connection has not been granted for this disability.  

Unfortunately, special monthly compensation based on aid and attendance is not warranted based on the Veteran's non-service connected disability.  The above referenced December 2015 Examination explicitly indicates the Veteran is suffering as a result of his lung cancer.  The Veteran is not service connected for a lung disability.  The May 2017 private treatment record from the Wellmont Cancer Center indicates he needs assistance, but does not show that he is helpless due to service connected disabilty. 

The Veteran and his spouse are competent to report that the Veteran has tried to keep his independence since 1979.  They are also competent to report that he has been diagnosed with terminal lung cancer and therefore requires home care.  The Board finds these reports credible.

Nevertheless, the most probative evidence establishes that his need for additional care is due to lung cancer, not median nerve palsy, dysthymia, tinnitus, hearing loss disability, hemorrhoids or the residuals of a neuroma.  In addition, he has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less.  Even if we assume total disability (TDIU) due to a single service connected disability, he does not have separately ratable disability rated as 60 percent disabling.  Consequently, special monthly compensation must be denied.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


